





VOTING AGREEMENT
VOTING AGREEMENT, dated as of October 29, 2019 (this “Agreement”), by and among
(a) Infrastructure and Energy Alternatives, Inc., a Delaware corporation with
offices located at 6325 Digital Way, Suite 460, Indianapolis, Indiana 46278 (the
“Company”), (b) Infrastructure and Energy Alternatives, LLC, a Delaware limited
liability company (“IEA LLC”) and OT POF IEA Preferred B Aggregator, L.P. (“OT
LP”, and together with IEA LLC, the “Oaktree Stockholders”), and (c) M III
Sponsor I LLC, a Delaware limited liability corporation (“M III Sponsor”),
Mohsin Y. Meghji (“Meghji”), Mohsin Meghji 2016 Gift Trust (the “Meghji Trust”)
and Charles Garner (“Garner”, together with M III Sponsor, Meghji and the Meghji
Trust, the “M III Stockholders” and, collectively with the Oaktree Stockholders,
the “Stockholders”).
WHEREAS, concurrently herewith, the Company is entering into an Equity
Commitment Agreement (the “Equity Commitment Agreement”, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof; capitalized terms not defined herein shall
have the meanings ascribed to them in the Equity Commitment Agreement), with
Ares Special Situations Fund IV, L.P., a Delaware limited partnership (“Ares
SSF”), ASOF Holdings I, L.P., a Delaware limited partnership (“ASOF” and,
together with Ares SSF, “Ares”), Oaktree Power Opportunities Fund III Delaware,
L.P., a Delaware limited partnership (“OPPF” and, collectively with the Oaktree
Stockholders, “Oaktree”), and the Oaktree Stockholders, pursuant to which, on
the terms and subject to the conditions set forth therein, the Company will
issue to Ares and Ares will purchase from the Company at the initial closing
80,000 shares of Series B-3 Preferred Stock and 3,568,750 Warrants and Ares and
Oaktree will commit to purchase up to 30,000 additional shares of Series B-3
Preferred Stock with associated Warrants;
WHEREAS, in connection with the Equity Commitment Agreement, the Company is
entering into the Series A Preferred Exchange Agreement (the “Series A Preferred
Exchange Agreement”) pursuant to which IEA LLC has agreed to exchange 17,482.5
shares of the Company’s Series A Preferred Stock representing 50% of the
Company’s Series A Preferred Stock held by IEA LLC as of the date hereof in
exchange for the number of shares of Series B-3 Preferred Stock and number of
warrants to purchase Common Stock, in each case, calculated in accordance with
the terms of the Series A Preferred Exchange Agreement;
WHEREAS, as of the date hereof, (a) M III Sponsor owns 484,464 shares of Common
Stock (the “M III Sponsor Shares”), which represent (i) approximately 2.2% of
the total issued and outstanding Common Stock and (ii) approximately 2.2% of the
total voting power of the Company, (b) Meghji owns 387,744 shares of Common
Stock (the “Meghji Shares”), which represent (i) approximately 1.7% of the total
issued and outstanding Common Stock and (ii) approximately 1.7% of the total
voting power of the Company, (c) the Meghji Trust owns 305,376 shares of Common
Stock (the “Meghji Trust Shares”), which represent (i) approximately 1.4% of the
total issued and outstanding Common Stock and (ii) approximately 1.4% of the
total voting power of the Company, and (d) Garner owns 123,883 shares of Common
Stock (the “Garner Shares” and, together with the M III Sponsor Shares, the
Meghji Shares and the Meghji Trust Shares, the “M III Shares”), which represent
(i) approximately 0.6% of the total issued and outstanding Common Stock and (ii)
approximately 0.6% of the total voting power of the Company,
WHEREAS, as of the date hereof, the Oaktree Stockholders own 10,313,500 shares
of Common Stock (the “Oaktree Shares”, and together with the MIII Shares, the
“Stockholder Shares”), which represent (i) approximately 46.3% of the total
issued and outstanding Common Stock and (ii) approximately 46.3% of the total
voting power of the Company;
WHEREAS, as of the date hereof, the Oaktree Stockholders additionally own
10,974,268 shares of Common Stock issuable upon conversion of the Series A
Preferred Stock of the Company and certain warrants; and
WHEREAS, in connection with the issuance of the Series B-3 Preferred Stock and
related Warrants, the Stockholders have agreed to enter into this Agreement with
respect to all of the Stockholder Shares and any other securities of the Company
now owned (the “Other Securities”, and together with the Stockholder Shares, the
“Stockholder Securities”), if any, which such Stockholder is currently entitled
to vote, or after the date hereof becomes entitled to vote, at any meeting of
the stockholders of the Company.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:





--------------------------------------------------------------------------------





ARTICLE I


VOTING AGREEMENT OF THE STOCKHOLDERS
SECTION 1.01. Voting Agreement. Subject to the last sentence of this
Section 1.01, each Stockholder hereby severally agrees that at any meeting of
the stockholders of the Company, however called, and in any action by written
consent of the Company’s stockholders, each Stockholder shall vote the
Stockholder Securities, which such Stockholder is currently entitled to vote, or
after the date hereof become entitled to vote, at any meeting of the
stockholders of the Company in favor of (a) the Stockholder Rule 5635 Approval
in accordance with Section 5.6(f) of the Equity Commitment Agreement (the
“Stockholder Rule 5635 Approval”). The Stockholders each acknowledge receipt and
review of a copy of the Equity Commitment Agreement. The obligations of each
Stockholder under this Section 1.01 shall terminate immediately following the
earlier of (i) the Encumbering of the Stockholder Securities of such Stockholder
in compliance with Section 4.01, provided that, subject to the proviso to
Section 4.01, transferees pursuant to Section 4.01 are not released or
discharged of their obligations under this Section 1.01, (ii) the occurrence of
the Stockholder Rule 5635 Approval and (iii) the date on which no further
Warrants may be issued pursuant to Section 5.6(e) of the Equity Commitment
Agreement.
SECTION 1.02. Other Votes. Notwithstanding anything in this Article I to the
contrary, each Stockholder shall remain free to vote the Stockholder Securities
with respect to any matter not covered by Section 1.01, in any manner the
Stockholder deems appropriate, subject to the Second Amended and Restated
Investor Rights Agreement, dated as of August 30, 2019, by and among the
Company, MIII, IEA LLC, Selling Stockholders party thereto and OPPF, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof (the “A&R Investor Rights Agreement”)
and the Company’s certificate of incorporation and bylaws.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
Each Stockholder hereby represents and warrants to the Company and each of the
Commitment Parties (as defined in the Equity Commitment Agreement) as follows:
SECTION 2.01. Authority Relative to this Agreement. Such Stockholder has all
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by such Stockholder
and constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except (a) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws now or
hereafter in effect relating to, or affecting generally, the enforcement of
creditors’ and other obligees’ rights and (b) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought.
SECTION 2.02. No Conflict. (a) The execution and delivery of this Agreement by
such Stockholder does not, and the performance of this Agreement by such
Stockholder shall not, (i) conflict with or violate any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to such Stockholder or by which the Stockholder Securities owned by such
Stockholder are bound or affected or (ii) result in any breach of or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a lien or
encumbrance on any of the Stockholder Securities owned by such Stockholder
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which such
Stockholder is a party or by which such Stockholder or the Stockholder
Securities owned by such Stockholder is bound.
(b)    Except for a filing of an amendment to Schedule 13D to the extent
required by the Securities Exchange Act of 1934, as amended, the execution and
delivery of this Agreement by such Stockholder does not, and the performance of
this Agreement by such Stockholder shall not, require any consent, approval,
authorization or permit of, or filing with or notification to, any governmental
entity by such Stockholder.
SECTION 2.03. Title to the Stock. As of the date hereof, such Stockholder is the
owner of record of the M III Sponsor Shares, the Meghji Shares, the Meghji Trust
Shares, the Garner Shares or the Oaktree Shares, as applicable, and such
Stockholder is entitled to vote, without restriction, on all matters brought
before holders of Common Stock. The M III Sponsor





--------------------------------------------------------------------------------





Shares, the Meghji Shares, the Meghji Trust Shares, the Garner Shares or the
Oaktree Shares, as applicable, are all the securities of the Company owned,
either of record or beneficially, by such Stockholder. The M III Sponsor Shares,
the Meghji Shares, the Meghji Trust Shares, the Garner Shares or the Oaktree
Shares, as applicable, are owned free and clear of all Encumbrances (as defined
below) by such Stockholder, except, in the case of the M III Sponsor Shares, as
set forth in that certain Founder Shares Amendment Agreement, dated as of March
26, 2018, by and among M III Sponser, IEA LLC and the other parties thereto.
Such Stockholder has not appointed or granted any proxy, which appointment or
grant is still effective, with respect to the Common Stock or Other Securities
owned by such Stockholder in respect of the Stockholder Rule 5635 Approval.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company hereby represents and warrants to the Stockholders as follows:
SECTION 3.01. Authority Relative to this Agreement. The Company has all
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except (a) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws now or
hereafter in effect relating to, or affecting generally, the enforcement of
creditors’ and other obligees’ rights and (b) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought.
SECTION 3.02. No Conflict. The execution and delivery of this Agreement by the
Company does not, and the performance of this Agreement by the Company shall
not, conflict with or violate any federal, state or local law, statute,
ordinance, rule, regulation, order, judgment or decree applicable to the
Company. The execution and delivery of this Agreement by the Company does not,
and the performance of this Agreement by the Company shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity by the Company.
ARTICLE IV
COVENANTS
SECTION 4.01. No Disposition or Encumbrance of Stock. Each Stockholder hereby
covenants and agrees that such Stockholder shall not offer or agree to sell,
transfer, tender, assign, hypothecate or otherwise dispose of, grant a proxy or
power of attorney with respect to, or create or permit to exist any security
interest, lien, claim, pledge, option, right of first refusal, agreement,
limitation on such Stockholder’s voting rights, charge or other encumbrance of
any nature whatsoever (“Encumbrance”) with respect to the Stockholder Securities
owned by such Stockholder, directly or indirectly, other than to persons or
other entities that, as a condition precedent to the effectiveness of such
Encumbrance, agree to be bound by the terms hereof as the holder of such
Stockholder Securities.
SECTION 4.02. Company Cooperation. The Company hereby covenants and agrees that
it will not, and each Stockholder irrevocably and unconditionally acknowledges
and agrees (with respect to the Stockholder Securities owned by such
Stockholder) that the Company will not (and waives any rights against the
Company in relation thereto) recognize any Encumbrance or agreement (other than
this Agreement, or Encumbrances effected in accordance with this Agreement) on
any of the Stockholder Securities subject to this Agreement.
SECTION 4.03. Stockholder’s Capacity. The Company acknowledges that (a) each
Stockholder is not making any representation, warranty, agreement or
understanding herein in its capacity as a director or officer of the Company,
(b) each Stockholder is executing this agreement solely in its capacity as the
direct or indirect owner of Stockholder Securities and (c) nothing herein shall
limit or affect any actions taken by either Stockholder or its designees or
representatives in their capacity as a director or officer of the Company.





--------------------------------------------------------------------------------





ARTICLE V
MISCELLANEOUS
SECTION 5.01. Further Assurances. Each Stockholder shall execute and deliver
such further documents and instruments, and shall take all further action as may
be reasonably requested by the Company, as necessary in order to consummate the
transactions contemplated hereby.
SECTION 5.02. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the Company shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.
SECTION 5.03. Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Stockholders with respect to the subject matter
hereof and supersedes all prior agreements and understandings, both written and
oral, among the Company and the Stockholders with respect to the subject matter
hereof.
SECTION 5.04. Amendment. This Agreement may not be amended except by an
instrument in writing signed by the parties hereto.
SECTION 5.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.
SECTION 5.06. Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the State of Delaware, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. The parties
consent to the jurisdiction and venue of the foregoing courts and consent that
any process or notice of motion or other application to any of said courts or a
judge thereof may be served inside or outside the State of New York or the
Southern District of New York by registered mail, return receipt requested,
directed to the party being served at its address set forth on the signature
ages to this Agreement (and service so made shall be deemed complete three (3)
days after the same has been posted as aforesaid) or by personal service or in
such other manner as may be permissible under the rules of said courts. Each of
the Company and the Stockholder irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action, or proceeding brought in such a court and
any claim that suit, action, or proceeding has been brought in an inconvenient
forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
SECTION 5.07. Termination. This Agreement shall automatically terminate
immediately following the occurrence of the Stockholder Rule 5635 Approval.
SECTION 5.08. Non-Recourse. This Agreement may be enforced only against, and any
action, legal proceeding or claim based upon, arising out of or related to this
Agreement or the transactions contemplated hereby may be brought only against,
the entities that are expressly named as parties hereto and then only with
respect to the specific obligations set forth herein with respect to such party.
With respect to each party, no past, present or future director, officer,
employee, incorporator, member, partner, shareholder, agent, attorney, advisor,
lender or representative or Affiliate of such named party shall have any
liability (whether in contract or tort, at law or in equity or otherwise, or
based upon any theory that seeks to impose liability of an entity party against
its owners or Affiliates) for any one or more of the representations,
warranties, covenants, agreements or other obligations or liabilities of such
named party or for any action, legal proceeding or claim based on, arising out
of or related to this Agreement or the transactions contemplated hereby and
thereby. The provisions of this Section 6.08 are intended to be for the





--------------------------------------------------------------------------------





benefit of, and enforceable by the directors, officers, employees,
incorporators, members, partners, stockholders, agents, attorneys, advisors,
lenders and other representatives and Affiliates referenced in this
Section 6.08, and each such Person shall be a third-party beneficiary of this
Section 6.08.
SECTION 5.09. Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the parties
hereto and delivered to each other party hereto (including via facsimile or
other electronic transmission), it being understood that each party hereto need
not sign the same counterpart.
[The remainder of the page is intentionally left blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Stockholders and the Company have duly executed this
Voting Agreement as of the date first written above.


 
THE COMPANY:
 
 
 
INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC.
 
 
 
By: /s/ John Paul Roehm
 
Name: John Paul Roehm
 
Title: President Chief Executive Officer
 
 
 
Address: 6325 Digital Way, Suite 460
 
               Indianapolis, Indiana 46278
 
 
 
STOCKHOLDERS:
 
 
 
M III Sponsor I, LLC
 
 
 
By: /s/ Mohsin Y. Meghji
 
Name: Mohsin Y. Meghji
 
Title: Managing Member
 
 
 
Address: c/o M-III Partners, LP
 
               130 West 42 Street
 
               17th Floor
 
               New York, 10036
 
 
 
MOHSIN MEGHJI 2016 Gift Trust
 
By: /s/ Charles Garner
 
Name: Charles Garner
 
Title: Co-Trustee
 
 
 
Address: c/o M-III Partners, LP
 
               130 West 42 Street
 
               17th Floor
 
               New York, 10036
 
 
 
 
 
 
 
INFRASTRUCTURE AND ENERGY ALTERNATIVES, LLC
 
By: /s/ Ian Schapiro
 
Name: Ian Schapiro
 
Title: Authorized Signatory
 
By: /s/ Peter Jonna
 
Name: Peter Jonna
 
Title: Authorized Signatory






--------------------------------------------------------------------------------





 
Address: 333 South Grand Ave., 28th Floor
 
                  Los Angeles, CA 90071
 
OT POF IEA Preferred B Aggregator,
 
L.P.
 
By: OT POF IEA Preferred B Aggregator GP, LLC
 
Its: General Partner
 
By: Oaktree Power Opportunities Fund III Delaware, L.P.
 
Its: Managing Member
 
By: Oaktree Power Opportunities Fund III GP, L.P.
 
Its: General Partner
 
By: Oaktree Fund GP, LLC
 
Its: General Partner
 
By: Oaktree Fund GP I, L.P.
 
Its: Managing Member
 
 
 
By: /s/ Ian Schapiro
 
Name: Ian Schapiro
 
Title: Authorized Signatory
 
By: /s/ Peter Jonna
 
Name: Peter Jonna
 
Title: Authorized Signatory
 
 
 
Address: 333 South Grand Ave., 28th Floor
 
                  Los Angeles, CA 90071










